PER CURIAM.
Appellant, who entered pleas of guilty to sale and possession of cocaine for a sentence of three and one-half years, now claims that the multiple convictions and sentences constitute a double jeopardy violation. Carawan v. State, 515 So.2d 161 (Fla.1987). Because we cannot determine from the record before us whether this is so, and because appellant does not appear to have raised this question before the trial court, we affirm without prejudice to appellant to seek relief via Florida Rule of Crimi*1209nal Procedure 3.850. Glenn v. State, 537 So.2d 611 (Fla. 2d DCA 1988).
AFFIRMED.
SCHEB, A.C.J., and DANAHY and HALL, JJ., concur.